Exhibit 10.2

LOAN AGREEMENT

Dated as of October 27, 2017

BETWEEN

AIRCO 1, LLC,

as the Borrower

AND

MINNESOTA BANK & TRUST,

as the Lender



--------------------------------------------------------------------------------

Table of Contents

 

          Page   1.    Documents; etc      3   2.    Loan      5   3.   
Payments      6   4.    Set-off, Etc.    5.    Conditions Precedent to All
Credit Extensions and Disbursements      7   6.    Representations and
Warranties      7   7.    Affirmative Covenants      10   8.    Negative
Covenants      12   9.    Event of Default      14   10.        Pledged Account
     16   11.        Accounting Terms and Calculations      17   12.   
    Definitions      17   13.        Collateral Audit      23   14.   
    Miscellaneous      24  



--------------------------------------------------------------------------------

LOAN AGREEMENT

This LOAN AGREEMENT dated as of October 27, 2017 (this “Agreement”), is entered
into by and between AIRCO 1, LLC, a Delaware limited liability company (the
“Borrower”), and MINNESOTA BANK & TRUST, a Minnesota state banking corporation
(the “Lender”).

RECITALS

A.    Borrower has requested that Lender agree to make a term loan to Borrower
in the amount of up to $3,441,000.00 (the “Loan”) for the purpose of acquiring a
used Boeing 737-800 airframe (the “Airframe”) to be disassembled and sold as
parts by the Borrower.

B.    The Lender has agreed to make available to the Borrower the Loan upon the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

  1. Documents; etc.

The Borrower has delivered, or will deliver, to the Lender before the Loan is
made, the following documents (this Agreement together with each of the
following defined documents and each other instrument, document, guaranty,
mortgage, deed of trust, chattel mortgage, pledge, consent, assignment,
contract, security agreement, lease, financing statement, patent, trademark or
copyright registration, subordination agreement, trust account agreement, or
other agreement executed and delivered by Borrower with respect to this
Agreement or to create or perfect any Lien in any collateral securing the
payment of the Loans (collectively the “Collateral”) (in each case as originally
executed and as amended, modified or supplemented from time to time) being
sometimes hereinafter referred to collectively as the “Loan Documents” and
individually as a “Loan Document”) and other items, all containing or to contain
provisions acceptable to the Lender and its counsel:

(a)    A promissory note dated as of even date herewith in the original
principal amount of up to THREE MILLION FOUR HUNDRED FORTY ONE THOUSAND AND
NO/100THS DOLLARS ($3,441,000) (such promissory note together with each renewal,
replacement or substitute note therefor being the “Note”) in the form provided
by the Lender, duly executed by the Borrower;

(b)    a security agreement (the “Security Agreement”) in the form provided by
the Lender and duly executed by the Borrower granting to the Lender a Lien in
the Collateral described therein to secure repayment of the Loan and all other
Obligations together with Uniform Commercial Code Standard Form UCC Financing
Statements and

 

3



--------------------------------------------------------------------------------

all such other documents as may be deemed necessary by Lender to perfect the
Lender’s Liens in such Collateral, and UCC and other searches from the filing
offices in all states and the International Registry as may be required by the
Lender which reflect that no other Person holds a prior Lien in any such
Collateral except as permitted by Section 8(a);

(c)    [intentionally deleted];

(d)    a certificate by an officer of the Borrower certifying the names of the
officers of the Borrower authorized to sign the Loan Documents to which the
Borrower is a party on behalf of the Borrower together with: (i) a sample of the
true signatures of such officers; (ii) resolutions of the sole member of the
Borrower authorizing the execution, delivery and performance of the Loan
Documents to which the Borrower is a party; and (iii) copies of the Borrower’s
Articles of Organization, together with all amendments thereto, certified by the
appropriate governmental official of the jurisdiction of its organization as of
a date acceptable to the Lender, and the bylaws of the Borrower together with
all amendments thereto;

(e)    evidence of Good Standing for the Borrower of recent date issued by the
Secretaries of State of (i) the State of Delaware; and (ii) the State of
Arizona;

(f)    a non-refundable fee of $51,615, payable in immediately available funds];

(g)    evidence of insurance required by any Loan Document;

(h)    a closing certificate, in the form provided by Lender, duly executed by a
manager or officer of the Borrower;

(i)    a true, correct and complete copy of that certain Purchase Agreement (the
“Airframe Purchase Agreement”) dated as of October 9, 2017 by and between
Borrower and Contrail Aviation Support, LLC, a Wisconsin limited liability
company (“Seller”), together with true, correct and complete copies of each of
the other documents described on Schedule 1(h) attached hereto and incorporated
herein by reference (the Airframe Purchase Agreement, together with the other
documents listed on Schedule 1(i) being sometimes hereinafter referred to as a
“Airframe Transaction Document” and collectively as the “Airframe Transaction
Documents”) pursuant to which the Borrower is acquiring (the “Airframe
Acquisition”) a used Boeing 737-800 Airframe bearing MSN 28407 and related parts
and documents (the “Acquired Assets”);

(j)    a Collateral Assignment of Purchase Agreement document pursuant to which
Borrower collaterally assigns its right, title and interest to the Airframe
Purchase Agreement and the other Airframe Transaction Documents to the Lender,
in the form provided by the Lender, duly executed by Borrower;

(k)    a true, correct and complete copy of that certain Aircraft Disassembly
Agreement dated as of October 10, 2017 by and between Borrower and Jet Yard (the
“Disassembly Agreement”), pursuant to which Jet Yard agrees to disassemble the
Airframe into parts and prepare the constituent parts for sale;

 

4



--------------------------------------------------------------------------------

(l)    a true, correct and complete copy of that certain Consignment Agreement
dated as of October 20, 2017 by and between Borrower and Airco (the “Consignment
Agreement”), pursuant to which Airco agrees to sell the disassembled Airframe
parts on behalf of Borrower;

(m)    separate Bailee Agreement documents, each in the form provided by Lender,
duly executed by Jet Yard and Airco, regarding Collateral that may from time to
time be located at each such Persons’ facilities;

(n)    a statement summarizing the flow of funds required to consummate the
Airframe Acquisition, acceptable to Lender, in its sole discretion;

(o)    evidence satisfactory to the Lender that: (i) all conditions precedent to
the consummation of the Airframe Acquisition have been satisfied or waived;
(ii) all necessary regulatory approvals to the consummation of the Airframe
Acquisition have been obtained; (iii) no litigation exists relating to the
Airframe Acquisition; (iv) all of the Acquired Assets have been delivered in
acceptable condition to Jet Yard’s facility in Marana, Arizona; and
(v) contemporaneously with the Borrower’s receipt of the proceeds of the Loan,
the Airframe Acquisition will be consummated in full in accordance with the
terms of the Airframe Transaction Documents;

(p)    a final inspection report of the Acquired Assets, in form and substance
acceptable to the Lender, confirming that all parts included in the descriptive
materials previously provided by the Borrower to the Lender are actually present
on the Airframe; and

(q)    such other approvals, inspection reports, appraisals, certificates,
opinions or documents as the Lender may reasonably request, including, without
limitation, a Borrowing Base Certificate, together with a detailed inventory
report as of a recent date. In addition, the Lender or its agent shall have
completed its inspection of the Acquired Assets, and such inspection shall
provide the Lender with results and information which, in the Lender’s
determination, are satisfactory to the Lender.

 

  2. Loan.

(a)    Disbursement. The Lender shall disburse the proceeds of the Loan to the
Borrower, on the Closing Date, following satisfaction of all of the conditions
set forth in Section 5.

(b)    Note. The Loan shall be evidenced by, and be payable in accordance with
the terms of, the Note. The Lender shall maintain records of the amount of all
payments on the Note. The outstanding amount of the Note set forth on the
records of the Lender shall be rebuttable presumptive evidence of the principal
amount owing and unpaid on the Note.

 

5



--------------------------------------------------------------------------------

(c)    Interest on the Loan. The Borrower agrees to pay interest on the
outstanding principal amount of the Loan from the date hereof until the Loan is
paid in full at the rates and at the times specified in the Note.

(d)    Prepayment.

(i)    Voluntary. The Borrower may prepay the Loan in whole or in part at any
time; provided, that, each such prepayment shall be accompanied by any
prepayment premium set forth in the Note.

(ii)    Mandatory. The Loan shall be subject to mandatory prepayment as follows:

(A)    Contemporaneously with the Borrower’s receipt of any Net Proceeds, the
Borrower shall prepay the Term Loan by an amount equal to sixty percent (60%) of
such Net Proceeds. The remainder of any such Net Proceeds shall be deposited
into the Pledged Account.

(B)    If, at any time, the outstanding principal balance of the Loan exceeds
the Borrowing Base, then the Borrower shall immediately prepay the amount of
such excess together with interest on the amount prepaid.

(C)    If, at any time during the period commencing July 31, 2018 and ending
February 28, 2019, the sum of (i) the outstanding principal balance of the Loan,
minus (ii) the Pledged Account Balance, minus (iii) Eligible Accounts minus
(iv) the Borrower’s Eligible Inventory for which the Borrower has received firm
purchase orders, exceeds $1,800,000, then the Borrower shall immediately prepay
the amount of such excess together with interest on the amount prepaid.

(D)    If, at any time after February 28, 2019, the sum of (i) the outstanding
principal balance of the Loan, minus (ii) the Pledged Account Balance, minus
(iii) Eligible Accounts minus (iv) Eligible Inventory for which the Borrower has
received firm purchase orders, exceeds $250,000, then the Borrower shall
immediately prepay the amount of such excess together with interest on the
amount prepaid.

(iii)    Application of Prepayments. Any partial prepayment on the Loan shall be
applied to installments due on the Loan in the inverse order of their
maturities.

 

  3. Payments.

Any other provision of this Agreement to the contrary notwithstanding, the
Borrower shall make all payments of interest on and principal of the Loans and
all payments to the Lender with respect to payment of other fees, costs and
expenses payable under any Loan Document in

 

6



--------------------------------------------------------------------------------

immediately available funds to the Lender at its address for notices hereunder
without setoff or counterclaim. The Borrower authorizes the Lender to charge
from time to time against the Borrower’s deposit account number 161010152 or any
other depository account maintained by Borrower with the Lender any such
payments when due and the Lender will use its reasonable efforts to notify the
Borrower of such charges. The Borrower hereby authorizes the Lender to make an
additional Loan advance, at the Lender’s sole and absolute discretion, to pay,
on behalf of the Borrower, of any amount due to the Lender under any Loan
Document without further action on the part of the Borrower and regardless of
whether the Borrower is able to comply with the terms, conditions and covenants
of this Agreement at the time of such Loan advance. Each payment received by the
Lender may be applied to the Borrower’ obligations to the Lender under this
Agreement or any other Loan Document in such order of application as the Lender,
in its sole and absolute discretion, may elect.

 

  4. Set-off, Etc.

Upon the occurrence and during the continuance of an Event of Default, the
Lender and each of its affiliates may offset any and all balances, credits,
deposits (general or special, time or demand, provisional or final), accounts or
monies of the Borrower then or thereafter with the Lender or such affiliate, or
any obligations of the Lender or such affiliate to the Borrower, against the
obligations of the Borrower arising under this Agreement or any other Loan
Document. The Borrower hereby grants to the Lender and each of its affiliates a
Lien in all such balances, credits, deposits, accounts or monies.

 

  5. Conditions Precedent to All Credit Extensions and Disbursements.

The obligation of the Lender to extend any credit or make any Disbursement from
the Pledged Account to the Borrower shall be subject to the satisfaction of each
of the following conditions, unless waived in writing by the Lender:

(a)    The representations and warranties set forth in Section 6 shall be true
and correct on the date of the requested credit extension and after giving
effect thereto; and

(b)    No Event of Default or event which, with notice and/or lapse of time,
would constitute an Event of Default (such event being a “Default”) shall have
occurred and be continuing on the date of the requested credit extension or
after giving effect thereto.

 

  6. Representations and Warranties.

To induce the Lender to extend credit hereunder, the Borrower represents and
warrants to the Lender that:

(a)    the Borrower is a limited liability company validly organized and
existing and in good standing under the laws of the State of its organization,
has full power and authority to own its property and conduct its business
substantially as presently conducted by it and is duly qualified to do business
and is in good standing in the State of its incorporation and each other
jurisdiction where the nature of its business makes such qualification necessary
and where the failure to so qualify would materially adversely affect the
Borrower’s financial condition, business, properties or assets;

 

7



--------------------------------------------------------------------------------

(b)    the Borrower has full power and authority to enter into and to perform
its obligations under the Loan Documents to which it is a party;

(c)    the Loan Documents constitute the legal, valid, and binding obligations
of Borrower and are enforceable against Borrower in accordance with their
respective terms subject only to bankruptcy, insolvency, reorganization,
moratorium or similar laws at the time in effect affecting the enforceability of
rights of creditors generally and by general equitable principles which may
limit the right to obtain equitable remedies;

(d)    the Borrower’s execution, delivery and performance of the Loan Documents
to which the Borrower is a party have been duly authorized by all necessary
corporate or company action, do not require the consent or approval of any
Person which has not been obtained, and do not conflict with any agreement
binding upon the Borrower or any of the Borrower’s property;

(e)    there is no litigation, bankruptcy proceeding, arbitration or
governmental proceeding pending against Borrower or affecting the business,
property or operations of Borrower which, if determined adversely to Borrower,
could reasonably be expected to constitute a Material Adverse Occurrence;

(f)    neither the Borrower nor any member of a group which is under common
control with the Borrower (within the meaning of Section 414 of the IRC or
Section 4001(a)(14) or 4001(b) of ERISA) (the Borrower’s “ERISA Affiliates”)
has maintained, established, sponsored or contributed to any employee benefit
plan which is a defined benefit plan (“Plan”) covered by Title IV of the
Employee Retirement Income Security Act of 1974, as amended, and the rules and
regulations thereunder (“ERISA”);

(g)    the proceeds of the Loan will be used finance a portion of the cost of
acquisition of the Acquired Assets; and (ii); no part of the proceeds of the
Loans will be used by the Borrower for any purpose which violates, or which is
inconsistent with, any regulations promulgated by the Board of Governors of the
Federal Reserve System;

(h)    (i) the Borrower is in compliance in all material respects with all
federal, state and local laws, rules and regulations applicable to it including,
without limitation, all pollution control and environmental regulations in each
jurisdiction where the Borrower is doing business; and (ii) no Loan Party has
any material liability for the release or threatened release of any toxic or
hazardous waste, substance or constituent into the environment;

(i)    the Borrower possesses adequate licenses, permits, franchises, patents,
copyrights, trademarks and trade names, or rights thereto, to conduct its
business substantially as now conducted and as presently proposed to be
conducted;

 

8



--------------------------------------------------------------------------------

(j)    no Loan Party is in default of a material provision under any material
agreement, instrument, decree or order to which it is a party or by which it or
its property is bound or affected and assuming that this Agreement had been
previously executed and delivered no Default or Event of Default has occurred
and is continuing hereunder;

(k)    the Borrower has good title to all of its properties and assets,
including, without limitation, the Collateral, free and clear of all mortgages,
security interests, Liens and encumbrances, except as permitted by Section 8(a);

(l)    Airco owns all of the outstanding membership of the Borrower, free and
clear of all Liens other than a Lien in favor of Lender;

(m)    the Borrower is Solvent after giving effect to the making of the Loan
hereunder and the granting of Liens pursuant to the Loan Documents;

(n)    the Borrower is not subject to or in violation of any law or regulation,
or listed on any list of any government agency including, without limitation,
the U.S. Office of Foreign Asset Control list, Executive Order 13224 or the USA
PATRIOT Act (Title III of Pub. L. 107-56, signed into law December 26, 2001, as
amended) (the “Patriot Act”) that prohibits or limits the conduct of business
with or receiving of funds, goods or services to or for the benefit of certain
Persons specified therein or that prohibits or limits Lender from making any
Advance or other extension of credit to Borrower or from otherwise conducting
business with Borrower;

(o)    (i) neither the execution of this Agreement nor the use of the proceeds
of the Loan violates the Trading with the Enemy Act of 1917, as amended, nor any
of the foreign assets control regulations promulgated thereunder or under the
International Emergency Economic Powers Act or the U.N. Participation Act of
1945; and (ii) neither the Borrower nor any Person who owns a controlling
interest in or otherwise controls the Borrower is listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control, the Department of the Treasury or
included in Executive Order No. 13224 on Terrorist Financing, effective
December 24, 2001;

(p)    the Borrower does not have any Subsidiaries;

(q)    Schedule 6(q) attached hereto is a true and correct listing of all of the
Acquired Assets; and

(r)    all representations and warranties contained in this Section 6 shall
survive the delivery of the Loan Documents, the making of the Loans and the
issuance of the Letters of Credit, and no investigation at any time made by or
on behalf of Lender shall diminish its rights to rely thereon.

 

9



--------------------------------------------------------------------------------

  7. Affirmative Covenants.

The Borrower covenants and agrees with the Lender that, for so long as any Loan
remains unpaid, the Borrower shall:

(a)    furnish to the Lender:

(i)    as soon as available and in any event within fifteen (15) days after the
end of each of fiscal quarter of the Borrower’s fiscal year, a copy of the
Borrower’s internally prepared financial statements consisting of a balance
sheet as of the close of such fiscal quarter and related statements of
operations and retained earnings and cash flow for such fiscal quarter and from
the beginning of such fiscal year to the end of such fiscal quarter;

(ii)    as soon as available and in any event within fifteen (15) days after the
end of each fiscal month of the Borrower’s fiscal year, a borrowing base
certificate, in the form of Exhibit A attached hereto (the “Borrowing Base
Certificate”), showing the relevant information for the Borrower as of the end
of business on the last business day of the then most recently-ended month of
the Borrower’s fiscal year; each Borrowing Base Certificate shall be accompanied
by a detailed inventory report by part serial number, an accounts receivable
aging, a purchase order report, and other supporting reports such as may be
required by the Lender and the Borrowing Base Certificate and such supporting
reports shall be in a form acceptable to the Lender and certified as accurate by
the Borrower’s chief financial officer, treasurer or controller;

(iii)    as soon as available and in any event within fifteen (15) days after
the end of each fiscal month of the Borrower’s fiscal year, a report, in form
and detail acceptable to the Lender in its sole discretion, showing sales made
during such month and a timeline of anticipated sales of the remaining Acquired
Assets;

(iv)    by not later than five (5) business days after becoming aware of any
Default or Event of Default, a notice describing the nature thereof and what
action the Borrower proposes to take with respect thereto;

(v)    copies of the federal income tax returns (with all supporting schedules)
of Borrower due during the term of the Loan, within thirty (30) days after the
deadline for filing the same;

(vi)    by not later than five (5) business days after becoming aware of the
institution of any litigation, arbitration or governmental proceeding against
Borrower which, if determined adversely to Borrower, could reasonably be
expected to be a Material Adverse Occurrence, or the rendering of a judgment or
decision in such litigation or proceeding which could reasonably be expected to
constitute a Material Adverse Occurrence, and the steps being taken by the
Borrower with respect thereto; and

(vii)    such other financial or other information or certification as the
Lender may reasonably request;

 

10



--------------------------------------------------------------------------------

(b)    maintain and preserve its existence as a limited liability company
organized and in good standing under the laws of the State of its organization
and in each other jurisdiction in which the character of the properties owned,
leased or operated by it or the business conducted by it makes such
qualification necessary and where the failure to qualify could constitute a
Material Adverse Occurrence;

(c)    maintain insurance of such types and in such amounts as are maintained by
companies of similar size engaged in the same or similar businesses and as may
be required by any Loan Document; provided, that, each policy insuring any
Collateral securing the Loans shall name the Lender as the lender loss payee and
each policy of the liability insurance shall name the Lender as an additional
insured;

(d)    file all federal and state income tax and other tax returns (including,
without limitation, withholding tax returns) which are required and make
payments as required of such taxes; provided, however, that: (i) the Borrower
shall not be required to pay any such tax so long as the validity thereof is
being contested in good faith by appropriate proceedings, the Borrower’s title
to its property is not materially adversely affected, its use of such property
in the ordinary course of its business is not materially interfered with and
adequate reserves with respect thereto have been set aside on the Borrower’s
books in accordance with GAAP; and (ii) in all events, the Borrower shall pay,
or cause to be paid, all such taxes forthwith upon the commencement of
foreclosure of any Lien which may have attached as security therefor;

(e)    reimburse the Lender for reasonable expenses, fees and disbursements
(including, without limitation, reasonable attorneys’ fees and legal expenses),
incurred in connection with the preparation or administration of this Agreement
or any other Loan Document or the Lender’s enforcement of the obligations of the
Borrower under any Loan Document, whether or not suit is commenced, which
attorneys’ fees and legal expenses shall include, but not be limited to, any
attorneys’ fees and legal expenses incurred in connection with any appeal of a
lower court’s judgment or order;

(f)    permit the Lender and its representatives at reasonable times and
intervals and upon reasonable notice to visit the Borrower’s offices and the
offices and locations of each other Person storing any Collateral and inspect
their respective books and records including, without limitation, permitting the
Lender to examine any Collateral securing the Loans and reimburse the Lender for
all examination fees and expenses incurred in connection with such examinations
at its then current rate for such services and for its out-of-pocket expenses
incurred in connection therewith;

(g)    maintain in full force and effect all of the Borrower’s material rights,
licenses, certifications, franchises and comply with all applicable laws and
regulations necessary to enable it to conduct its business;

(h)    promptly, upon request by the Lender: (i) correct any defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment
or recordation thereof; (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register, any and all deeds,
conveyances, mortgages, deeds of trust, trust deeds, assignments, estoppel
certificates, financing statements and continuations thereof,

 

11



--------------------------------------------------------------------------------

notices of assignment, transfers, certificates, assurances and other instruments
as the Lender may reasonably require from time to time in order: (A) to carry
out more effectively the purposes of the Loan Documents; (B) to perfect and
maintain the validity, effectiveness and priority of any Liens intended to be
created by the Loan Documents; and (C) to better assure, convey, grant, assign,
transfer, preserve, protect and confirm unto the Lender the rights granted now
or hereafter intended to be granted to the Lender under any Loan Document or
under any other instrument executed in connection with any Loan Document or that
the Borrower may be or become bound to convey, mortgage or assign to the Lender
in order to carry out the intention or facilitate the performance of the
provisions of any Loan Document; and (iii) cause each other Loan Party to do all
of the foregoing;

(i)    Borrower shall pay in a timely manner all applicable duties, freight,
charges and like fees and charges of shippers, freight forwarders, carriers and
warehousemen;

(j)    Deliver a copy of the FAA decommissioning certificate for the Airframe to
the Lender by not later than December 31, 2017; and

(k)    maintain the Borrower’s primary depository accounts with the Lender.

 

  8. Negative Covenants.

The Borrower hereby agrees with the Lender that, for so long as any Loan remains
unpaid, the Borrower shall not:

(a)    create, incur or suffer to exist any Liens encumbering any of its assets,
including without limitation any real or personal property owned by Borrower,
except: (i) Liens in favor of the Lender; or (ii) Permitted Liens;

(b)    create, incur, assume or suffer to exist any Indebtedness except: (i) the
Indebtedness under this Agreement or any other Loan Document; (ii) current
liabilities (other than borrowed money) incurred in the ordinary course of
business; (iii) Indebtedness in respect of hedge agreements, including Rate
Protection Agreements, entered into in the ordinary course of business to hedge
or mitigate risks to which Borrower is exposed in the conduct of its business or
the management of its liabilities and not for speculative purposes;
(iv) Indebtedness in respect of taxes, assessments or government charges to the
extent that payment thereof shall not at the time be required to be made under
this Agreement; or (v) Subordinated Debt;

(c)    lease, sell or otherwise convey all or any substantial portion of its
property and business to any other entity or entities, whether in one
transaction or a series of related transactions, except for sales of Inventory
in the ordinary course of Borrower’s business;

(d)    consolidate with or merge into or with any other entity or entities or
liquidate, wind up or dissolve itself or suffer any liquidation or dissolution;

 

12



--------------------------------------------------------------------------------

(e)    declare or pay any cash dividends, purchase, redeem, retire or otherwise
acquire for value any of the Borrower’s membership interest (or any warrant or
option to purchase any such membership interest) now or hereafter outstanding,
or return any capital to its members;

(f)    acquire, make or hold any Investment in any other Person except:

(i)    loans or advances to officers and employees of the Borrower to finance
travel, entertainment and relocation expenses and other ordinary business
purposes in the ordinary course of business as presently conducted; provided,
however, that the aggregate outstanding principal amount of all loans and
advances permitted pursuant to this clause shall not exceed $50,000 at any one
time;

(ii)    Extensions of credit in the nature of accounts or notes receivable
arising from the sale of goods and services in the ordinary course of business;

(iii)    Shares of stock, obligations or other securities received in settlement
of claims arising in the ordinary course of business; and

(iv)    investments in Rate Protection Agreements and other hedging agreements
permitted by Section 8(b)(iii);

(g)    (i) assume, guarantee, endorse or otherwise become liable upon the
obligation of any Person, firm or corporation except pursuant to the Loan
Documents or by endorsement of negotiable instruments for deposit or collection
in the ordinary course of business, nor (ii) sell any notes or accounts
receivable with or without recourse;

(h)    engage in any business other than the business engaged in by the Borrower
on the date of this Agreement, or make any material change in the nature of the
business of the Borrower as carried on the date of this Agreement;

(i)    maintain, establish, sponsor or contribute to any Plan which is a defined
benefit plan and shall not permit any of its ERISA Affiliates to do so;

(j)    either: (i) form or acquire any corporation or company which would
thereby become a Subsidiary; or (ii) form or enter into any partnership as a
limited or general partner or form or enter into any joint venture;

(k)    materially change its selling terms of payment on accounts receivable as
in effect on the Closing Date;

(l)    either: (i) permit the direct or indirect transfer, distribution or
payment of any of its funds, assets or property to any Affiliate, except that
the Borrower may pay: (A) bona fide employee compensation (including benefits)
to Affiliates for services actually rendered to the Borrower; (B) expenses
incurred by an employee in the ordinary course of business; (C) expenses or
rents for services or property or the use thereof

 

13



--------------------------------------------------------------------------------

allocated to the Borrower; provided, however, that all such payments pursuant to
subsections (i)(A), (B) and (C) shall not exceed the amount which would be
payable in a comparable arm’s length transaction with a third party who is not a
Affiliate; (ii) except as otherwise permitted by Sections 8(f)(i) of this
Agreement, lend or advance money, credit or property to any Affiliate;
(iii) invest in (by capital contribution or otherwise) or purchase or repurchase
any stock or Indebtedness, or any assets or properties, of any Affiliate; or
(iv) guarantee, assume, endorse or otherwise become responsible for, or enter
into any agreement or instrument for the purpose of discharging or assuming
(directly or indirectly, through the purchase of goods, supplies or services or
otherwise) the Indebtedness, performance, capability, obligations, dividends or
agreement for the furnishing of funds of any Affiliate or any officer, director
or employee;

(m)    make any loan to, or otherwise extend any credit to, Borrower’s officers,
directors, shareholders, partners, members, managers or Affiliates or to any
member of any such Person’s immediate family, except for loans expressly
permitted by Section 8(f)(i);

(n)    materially change its selling terms of payment on Accounts as in effect
on the date of this Agreement or provide dating terms except on a basis
consistent with past business practices of the Borrower;

(o)    except as permitted by the Subordination Agreement pertaining to an item
of Subordinated Debt: (i) make any payment of, or purchase, redeem, or acquire,
any Subordinated Debt; (ii) give security for all or any part of any
Subordinated Debt; (iii) take or omit to take any action whereby the
subordination of any Subordinated Debt or any part thereof to the Obligations
might be terminated, impaired or adversely affected; (iv) settle, compromise,
discharge or otherwise reduce the outstanding principal amount of any
Subordinated Debt or exercise any right to convert the Subordinated Debt to
equity; or (v) omit to give the Lender prompt written notice of any default or
event which, with the giving of notice or lapse of time, would constitute a
default under any other agreement or instrument relating to any Subordinated
Creditor; or

(p)    change the Borrower’s fiscal year end to a date other than March 31.

 

  9. Event of Default.

The occurrence of any one or more of the following shall constitute an Event of
Default (“Event of Default”) hereunder:

(a)    the Borrower shall default (i) in the due and punctual payment of any
installment of interest or principal on any Loan on the date when due, or
(ii) in the due and punctual payment of any other amount which is due and
payable to the Lender under any Loan Document within five days of the date when
due;

(b)    the Borrower shall default in the due performance or observance of any
covenant set forth in Sections 7(b), 7(c), 7(j), 7(h) or in Section 8;

 

14



--------------------------------------------------------------------------------

(c)    Borrower shall default (other than those defaults covered by other
subsections of this Section 9) in the due performance or observance of any term,
covenant, agreement or warranty contained in any Loan Document on its part to be
performed, and such default shall continue for a period of thirty (30) days
after the earliest of: (i) the date the Borrower gives notice of such default to
the Lender; (ii) the date the Borrower should have given notice of such default
to the Lender pursuant to Section 7(a)(iii); or (iii) the date the Lender gives
notice of such default to the Borrower;

(d)    Borrower shall default and fail to cure such default in the time provided
therein, under the terms of any other agreement, indenture, deed of trust,
mortgage, promissory note or security agreement governing the borrowing of sums
money in excess of $10,000; and: (i) the maturity of any amount owed under such
document or instrument is accelerated; or (ii) such default shall continue
unremedied or unwaived for a period of time to permit such acceleration;

(e)    Borrower shall become insolvent or generally fail to pay, or admit in
writing Borrower’s inability to pay its debts as they become due; or Borrower
shall apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver or other custodian for Borrower or for Borrower’s property, or make a
general assignment for the benefit of creditors; or, in the absence of such
application, consent or acquiescence, a trustee, receiver or other custodian
shall be appointed for Borrower or for a substantial part of Borrower’s property
and not be discharged within sixty (60) days; or any bankruptcy, reorganization,
debt arrangement, or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution or liquidation proceeding shall be commenced by or
against Borrower and if commenced against Borrower, be consented to or
acquiesced in by Borrower or remain for sixty (60) days undismissed; or Borrower
shall take any action to authorize any of the foregoing;

(f)    any judgments, writs, warrants of attachment, executions or similar
process (not covered by insurance) shall be issued against Borrower or any of
Borrower’s assets where the aggregate amount of such judgments, writs, warrants
of attachment, executions or similar process exceed $50,000.00 and are not
released, vacated, suspended, stayed, abated or fully bonded prior to any sale
and in any event within thirty (30) days after its issue or levy;

(g)    Airco shall cease to own, directly or indirectly, all of the Borrower’s
issued and outstanding membership interest or shall cease to have the power to
elect a majority of the Borrower’s directors or shall cease to direct the
Borrower’s management policies;

(h)    the occurrence of any default by Borrower under the Consignment Agreement
or the Disassembly Agreement or the termination of either such agreement;

(i)    the Lender, in its sole discretion, shall determine in good faith that
there has been a Material Adverse Occurrence;

 

15



--------------------------------------------------------------------------------

(j)    any representation or warranty set forth in this Agreement or any other
Loan Document shall be untrue in any material respect on the date as of which
the facts set forth are stated or certified;

(k)    there is instituted against Borrower or any executive office or Borrower
any criminal proceeding for which forfeiture of any material asset is a
potential penalty, or the Borrower is enjoined, restrained or in any way
prevented by order of any governmental authority from conducting any material
part of its business affairs and such order is not completely stayed, to the
satisfaction of the Lender, or dissolved within two business days from the
effective date of such order; or

(l)    Borrower shall seek to revoke, repudiate or disavow the enforceability of
any Loan Document.

Upon: (1) the occurrence of any Event of Default described in Section 9(e), the
full unpaid principal amount of the Notes and all other obligations of the
Borrower to the Lender shall automatically be due and payable without any
declaration, notice, presentment, protest or demand of any kind (all of which
are hereby waived); or (2) the occurrence of any other Event of Default, the
Lender, upon written notice, may declare the outstanding principal amount of the
Notes and all other obligations of the Borrower to the Lender to be due and
payable without other notice, presentment, protest or demand of any kind,
whereupon the full unpaid amount of the Notes and any and all other obligations,
which shall be so declared due and payable, shall be and become immediately due
and payable. In addition, the Lender may exercise any right or remedy available
to it pursuant to any Loan Document, at law or in equity.

 

  10. Pledged Account.

As additional collateral for the Loan, the Borrower shall establish a separate
depository account in Borrower’s name held with Lender (the “Pledged Account”).
The Borrower shall deposit forty percent (40%) of the Net Proceeds of the sale
of any Acquired Assets into the Pledged Account. Upon and subject to the terms
and conditions set forth in this Agreement, Borrower may from time to time
submit written requests for disbursements of funds (a “Disbursement”) from the
Pledged Account, solely for the purpose of repairing, maintaining or marketing
the Acquired Assets. Borrower’s request for disbursement of funds from the
Reserves (“Disbursement Request”) shall be made by Borrower in writing and each
Disbursement Request must be received by the Lender at least two (2) Business
Days prior to the proposed date of the disbursement requested thereby.
Disbursement Requests shall be accompanied by such documents, reports and other
materials as may be required by Lender in its sole discretion, including,
without limitation, Borrower’s confirmation that all of Borrower’s
representations and warranties hereunder remain true and correct in all material
respects as of the date of the Disbursement Request and will remain true and
correct in all material respects on and as of the date of such disbursement. So
long as no Default or Event of Default then exists or would exist as a result of
any such Disbursement, the Lender shall make any such Disbursement requested by
Borrower.

 

16



--------------------------------------------------------------------------------

  11. Accounting Terms and Calculations.

Except as may be expressly provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP consistently applied for the Borrower as
used in the preparation of the Borrower’s reviewed financial statements
described in Section 7(a)(i).

 

  12. Definitions.

For purposes of this Agreement, the following terms shall have the following
meanings:

“Acquired Assets”: As defined in Section 1 of this Agreement.

“Acquisition”: Any transaction or series of transactions by which the Borrower
acquires, either directly or through a Subsidiary or otherwise, (a) any or all
of the stock or other securities of any class of any Person if, after giving
effect to such transaction, such Person would be an Affiliate of the Borrower;
or (b) a substantial portion of the assets or a division, or line of business of
any Person.

“Affiliate”: Shall mean, with respect to the Borrower, any Person which directly
or indirectly controls, is controlled by, or is under common control with, the
Borrower. One Person shall be deemed to control another Person if the
controlling Person owns directly or indirectly 10% or more of any class of
voting stock of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of the
controlled Person, whether through ownership of stock, by contract or otherwise.

“Airco”: Airco, LLC, a North Carolina corporation.

“Airframe Acquisition”: As defined in the Recitals to this Agreement.

“Airframe Acquisition”: As defined in Section 1 of this Agreement.

“Airframe Purchase Agreement”: As defined in Section 1 of this Agreement.

“Airframe Transaction Documents”: As defined in Section 1 of this Agreement.

“Audit”: As defined in Section 13 of this Agreement.

“Banking Services”: Each and any of the following bank services provided to
Borrower by Lender or any of its affiliates: (a) commercial credit cards,
(b) stored value cards, and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

“Banking Services Liabilities”: Any and all obligations of the Borrower, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Banking Services.

 

17



--------------------------------------------------------------------------------

“Borrowing Base. At any date of determination, the sum of: (a) 100% of the
Eligible Inventory for which the Borrower has received firm purchase orders;
plus (b) 60% of the remaining Eligible Inventory; plus (c) 100% of the Pledged
Account Balance; plus (d) 100% of Eligible Accounts Receivable; provided,
however, that the Lender reserves the right, in its discretion, to and to
establish reserves as it deems appropriate and to adjust such borrowing base
percentages based on its periodic evaluation of the Collateral. The amount of
the Borrowing Base shall be determined periodically by the Lender.

“Borrowing Base Certificate”: As defined in Section 7(a)(ii) of this Agreement.

“Cape Town Convention”: The English language text of the Convention on
International Interests in Mobile Equipment, adopted on November 16, 2001 at a
diplomatic conference held in Cape Town, South Africa, as implemented and
modified by the Protocol to the Convention on Matters Specific to Aircraft
Equipment as adopted by the United States of America, and as the same may be
further amended or modified from time to time.

“Capitalized Lease”: Any lease which, in accordance with GAAP, is capitalized on
the books of the lessee.

“Closing Date”: The date on which the Loan is made after the Lender has received
all of the Loan Documents in accordance with Section 1 and all conditions
precedent specified in Section 5 have been satisfied.

“Code”: As defined in Section 8(e) of this Agreement.

“Collateral”: As defined in Section 1 of this Agreement.

“Consigned Inventory Eligibility Requirements”: As set forth on Exhibit B to
this Agreement.

“Consignment Agreement”: As defined in Section 1 of this Agreement.

“Contingent Obligation”: With respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise, or entered into for the purpose of assuring in any manner
the owner of such Indebtedness of the payment of such Indebtedness or to protect
the owner against loss in respect thereof.

“Default”: As defined in Section 5(b) of this Agreement.

“Disassembly Agreement”: As defined in Section 1 of this Agreement.

“Disbursement”: As defined in Section 10 of this Agreement.

“Disbursement Request”: As defined in Section 10 of this Agreement.

 

18



--------------------------------------------------------------------------------

“Eligible Accounts”: At any date of determination, the United States dollar
value (net of deposits, finance charges and/or service charges) of only such
accounts of the Borrower arising from the rendering of sale of goods in the
ordinary course of Borrower’s business in which the Lender holds a perfected
first priority Lien and as to which the Lender, in its reasonable business
judgment, shall from time to time determine to be collectible in a timely manner
in the ordinary course of business without dispute or set-off. Without limiting
the Lender’s right, in its reasonable business judgment, to consider any account
not to be an Eligible Account, and by way of example only of types of accounts
that the Lender will consider not to be Eligible Accounts, the Lender,
notwithstanding any earlier classification of eligibility, may consider any
account not to be an Eligible Account if: (a) any warranty is breached as to the
account or the account debtor disputes liability or makes any claim with respect
to the account; (b) (i) the account is not paid by the account debtor within 90
days after its invoice date; or (ii) the account is owed by any account debtor
who has not paid 10% or more of such account debtor’s accounts within the time
period specified in subsection (b)(i) above; (c) a petition in bankruptcy or
other application for relief under any insolvency law is filed with respect to
the account debtor owing the account, or the account debtor owing the account
assigns for the benefit of creditors, becomes insolvent, fails, suspends, or
goes out of business, or the Lender, in its reasonable business judgment, shall
become dissatisfied with the creditworthiness of an account debtor owing an
account; (d) the account arises from a sale to an account debtor outside the
United States, unless the sale is on letter of credit, acceptance or other terms
acceptable to the Lender; (e) the account debtor is an employee, or Affiliate of
the Borrower, or an entity which has common officers, managers or directors with
the Borrower; (f) the account debtor is the United States of America or any
agency or department thereof and the account is subject to the Assignment of
Claims Act; (g) the account is a bonded account; (h) the account balance
includes the amount of any counterclaims or offsets which have been or may be
asserted against the Borrower by the account debtor (including offsets for any
“contra accounts” owed by the Borrower to the account debtor for goods purchased
by the Borrower or for services performed for the Borrower); (i) the account
debtor is a state, county, city, town or municipality; or (k) any account for a
customer deposit.

“Eligible Inventory”: Shall mean the aggregate United States dollar Fair Market
Value of the Borrower’s aircraft parts Inventory, in which only the Lender holds
a perfected first priority security interest and as to which the Lender, in its
reasonable business judgment, shall elect from time to time to constitute
Eligible Inventory. Without limiting the Lender’s right, in its reasonable
business judgment, to consider any inventory not to be Eligible Inventory, and
by way of example only of types of inventory that the Lender will consider not
to be Eligible Inventory, the Lender, notwithstanding any earlier classification
of eligibility, may consider any inventory not to be Eligible Inventory if:
(a) such inventory is not located at (or in transit to or from) a facility owned
and operated by either Jet Yard or Airco that is located in the domestic United
States; and (b) in the case of Inventory that is consigned by Borrower to a
consignee, the Borrower has not complied with any of the Consigned Inventory
Eligibility Requirements. The value of Eligible Inventory shall be the lower of
the cost or market value of the Eligible Inventory computed on a first-in,
first-out basis

 

19



--------------------------------------------------------------------------------

“Event of Default”: As defined in the introductory paragraph of Section 9 of
this Agreement.

“Fair Market Value”: The price a willing non-affiliated buyer would pay a
willing seller for an item of Inventory (neither being under any compulsion to
buy or sell), whether or not such item of Inventory has been physically removed
from the Airframe. The Fair Market Value of an item of Inventory included in
Eligible Inventory shall be determined based on the most recent invoice price of
a similar item of Inventory actually sold by the Borrower or by an Affiliate of
Borrower to a non-affiliated buyer, or other supporting documentation provided
by Borrower to Lender that is acceptable to Lender in its sole discretion;
provided, however, that the Lender reserves the right to assign a lower Fair
Market Value for any such item based on an Appraisal of the Inventory
commissioned by Lender. At Lender’s request, Borrower shall promptly provide
Lender with copies of invoices and other relevant materials to support its
determination of Fair Market Value of any item(s) Inventory.

“Indebtedness”: Without duplication, all obligations, contingent or otherwise,
which in accordance with GAAP should be classified upon the obligor’s balance
sheet as liabilities, but in any event including the following (whether or not
they should be classified as liabilities upon such balance sheet):
(a) obligations secured by any mortgage, pledge, security interest, or other
Lien, charge or other encumbrance existing on property owned or acquired subject
thereto, whether or not the obligation secured thereby shall have been assumed
and whether or not the obligation secured is the obligation of the owner or
another party, in an amount equal to the lesser of (i) such liabilities and
(ii) the greater of the purchase price or the fair market value of such property
in such obligations have not been assumed; (b) any obligation on account of
deposits or advances; (c) any obligation for the deferred purchase price of any
property or services, except Trade Accounts Payable; (d) any obligation as
lessee under any Capitalized Lease; (e) all guaranties, endorsements and other
contingent obligations in respect to Indebtedness of others; (f) undertakings or
agreements to reimburse or indemnify issuers of letters of credit or in
connection with bankers’ acceptances; and (g) all Rate Protection Obligations.
For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture as to which such Person is
or may become personally liable.

“Inventory”: Shall have the meaning given such term in the Security Agreement.

“International Registry”: Shall mean the International Registry of Mobile Assets
located in Dublin, Ireland and established pursuant to the Cape Town Convention,
along with any successor registry.

“Investment”: The acquisition, purchase, making or holding of any stock or other
security, any loan, advance, contribution to capital, extension of credit
(except for trade and customer accounts receivable for inventory sold or
services rendered in the ordinary course of business and payable in accordance
with customary trade terms), any acquisitions of real or personal property
(other than real and personal property acquired in the ordinary course of
business) and any purchase or commitment or option to purchase stock or other
debt or equity securities of, or any interest in, another Person or any integral
part of any business or the assets comprising such business or part thereof.

 

20



--------------------------------------------------------------------------------

“Jet Yard”: Jet Yard, LLC, an Arizona limited liability company.

“Liabilities”: At any date of determination, the aggregate amount of liabilities
appearing on the Borrower’s consolidated balance sheet at such date prepared in
accordance with GAAP.

“Lien(s)”: Any security interest, mortgage, pledge, lien, hypothecation,
judgment lien or similar legal process, charge, encumbrance, title retention
agreement or analogous instrument or device (including, without limitation, the
interest of the lessors under Capitalized Leases and the interest of a vendor
under any conditional sale or other title retention agreement), including
without limitation, any registrations on the International Registry without
regard to whether such registrations are valid.

“Loan(s)”: The Loan, together with each other loan or extension of credit now or
hereafter provided by Lender to Borrower.

“Loan Document(s)”: As defined in Section 1 of this Agreement.

“Material Adverse Occurrence”: Any occurrence of whatsoever nature (including,
without limitation, any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding) which could reasonably be expected to
materially and adversely affect: (a) the financial condition or operations of
Borrower; (b) the ability of Borrower to perform its obligations under the Loan
Documents; (c) the validity or enforceability of the material obligations of
Borrower under the Loan Documents; (d) the rights and remedies of the Lender
against Borrower; or (e) the timely payment of the principal of and interest on
the Loan or other amounts payable by the Borrower hereunder or under any other
Loan Document.

“Net Proceeds”: With respect to any sale of Inventory, the cash proceeds
received by the Borrower from such transaction after deducting the ten percent
(10%) commission payable to Airco pursuant to the Consignment Agreement.

“Note(s): Individually or collectively, the Note and each other promissory note
now or hereafter made payable by Borrower to Lender.

“Obligations”: All Loans, advances, debts, liabilities, obligations, Banking
Services Liabilities, covenants and duties, owing by Borrower to the Lender of
any kind or nature, present or future, which arise under this Agreement, any
other Loan Document or any permitted Rate Protection Agreement or by operation
of law, whether or not evidenced by any note, guaranty or other instrument,
whether or not for the payment of money, whether arising by reason of an
extension of credit, opening, guarantying or confirming of a letter of credit,
guaranty, indemnification or in any other manner, whether joint, several, or
joint and several, direct or indirect (including those acquired by assignment or
purchases), absolute or contingent, due or to become due, and however acquired.
The term includes, without limitation, all principal, interest, fees, charges,
expenses, attorneys’ fees, and any other sum chargeable to Borrower under this
Agreement or any other Loan Document or any permitted Rate Protection Agreement.

 

21



--------------------------------------------------------------------------------

“Patriot Act”: As defined in Section 6(n) of this Agreement.

“Permitted Liens”:

(a)    Deposits or pledges to secure payment of workers’ compensation,
unemployment insurance, old age pensions or other social security obligations,
in the ordinary course of business of the Borrower; and

(b)    Liens for taxes, fees, assessments and governmental charges not
delinquent or to the extent that payments therefor shall not at the time be
required to be made in accordance with the provisions of Section 7(d);

“Person”: Any natural person, corporation, partnership, joint venture, firm,
association, trust, unincorporated organization, government or governmental
agency or political subdivision, or any other entity, whether acting in an
individual, fiduciary or other capacity.

“Pledged Account”: As defined in Section 10 of this Agreement.

“Pledged Account Balance”: At any date of determination, the balance of
collected funds in the Pledged Account.

“Rate Protection Agreement”: Any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate futures contract,
interest rate options contract or similar agreement or arrangement between the
Borrower and the counter-party (the “Rate Protection Provider”) designed to
protect the Borrower against fluctuations in interest.

“Rate Protection Obligations”: The liabilities, Indebtedness, and obligations of
the Borrower, if any, to the Rate Protection Provider under any Rate Protection
Agreement.

“Regulatory Change”: As to the Lender, any change (including any scheduled
change) applicable to a class of banks which includes the Lender in any:

(a)    federal or state law or foreign law; or

(b)    regulation, interpretation, directive or request (whether or not having
the force of law) of any court or governmental authority charged with the
interpretation or administration of any law referred to in clause (a) of this
definition or of any fiscal, monetary or other authority having jurisdiction
over such class of banks;

or the adoption after the date hereof of any new or final law, regulation,
interpretation, directive or request applicable to a class of banks which
includes the Lender.

 

22



--------------------------------------------------------------------------------

“Security Agreement: As defined in Section 1(b).

“Solvent”: Shall mean, with respect to any Person on any date of determination,
that on such date:

(a) the fair value of such Person’s tangible and intangible assets as a going
concern is in excess of the total amount of such Person’s liabilities including,
without limitation, Contingent Obligations;

(b) such Person is then able to pay its debts as they mature; and

(c) such Person has capital sufficient to carry on its business.

“Subordination Agreement(s)”: Each subordination agreement now or hereafter
executed by a creditor of the Borrower in favor of the Lender.

“Subordinated Creditor(s)”: Each holder of Subordinated Debt.

“Subordinated Debt”: At any date of determination, the outstanding principal
amount of any Indebtedness of the Borrower which has been subordinated to the
payment of the Obligations pursuant to a Subordination Agreement acceptable to
the Lender in its sole discretion.

“Subsidiary”: Any Person of which or in which the Borrower and its other
Subsidiaries own directly or indirectly 50% or more of: (a) the combined voting
power of all classes of stock having general voting power under ordinary
circumstances to elect a majority of the board of directors of such Person, if
it is a corporation, (b) the capital interest or profit interest of such Person,
if it is a partnership, joint venture or similar entity, or (c) the beneficial
interest of such Person, if it is a trust, association or other unincorporated
organization.

“Taxes” shall mean present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments.

“Trade Accounts Payable”: The trade accounts payable of any Person with a
maturity of not greater than 90 days incurred in the ordinary course of such
Person’s business.

 

  13. Collateral Audit.

Borrower acknowledges and agrees that, while the Loan or any portion thereof
remains outstanding, Lender has the right at any time to obtain an audit
(“Audit”) of the Collateral (or any portion thereof) performed by employees of
the Lender or by an appraiser, consultant or auditor engaged by the Lender. If
any of the Collateral or related books or records are in the possession of a
third party, the Borrower authorizes that third party to permit the Lender or
its agents to have access to perform inspections or audits and to respond to the
Lender’s (or Lender’s agent’s) requests for information concerning such
Collateral and records. The

 

23



--------------------------------------------------------------------------------

Borrower further agrees to promptly reimburse the Lender for all expenses,
charges, costs and fees of any such Audit and Lender’s internal review of such
Audit that is commissioned by Lender (a) following the occurrence of an Event of
Default or (b) if, at any time after July 31, 2018, either (i) the outstanding
principal balance of the Loan is greater than $1,000,000; or (ii) the Pledged
Account Balance is less than $1,000,000.

 

  14. Miscellaneous.

(a)    Notices Any notices or demands required or contemplated hereunder shall
be written and shall be effective two days after the placing thereof in the
United States mails postage prepaid or with a nationally-recognized courier
service such as Federal Express, addressed to the relevant party at its address
set forth on the signature page below or upon transmission by telecopy to the
relevant party at the telecopy number set forth on the signature page below and
a confirmation is received or at any other address or telecopy number as may be
designated by the party in a notice to the other parties provided, however, that
any notice to the Lender pursuant to Section 10 shall not be deemed given until
actually received by the Lender.

(b)    Counterparts. This Agreement may be executed in counterparts and by
separate parties in separate counterparts, each of which shall be an original
and all of which taken together shall constitute one and the same document.
Receipt by telecopy, pdf file or other electronic means of any executed
signature page to this Agreement shall constitute effective delivery of such
signature page.

(c)    Governing Law. THIS AGREEMENT, THE NOTES AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS, BUT NOT THE LAW OF CONFLICTS, OF THE STATE OF MINNESOTA.

(d)    General Indemnity. In addition to the payment of expenses pursuant to
Section 7(f), whether or not the transactions contemplated hereby shall be
consummated, the Borrower hereby indemnifies, and agrees to pay and hold the
Lender, its affiliates and any holder of any Note, and their respective
officers, directors, employees, agents, successors and assigns (collectively
called the “Indemnitees”) harmless from and against, any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of counsel
for any of such Indemnitees in connection with any investigative, administrative
or judicial proceeding commenced or threatened, whether or not any of such
Indemnitees shall be designated a party thereto), that may be imposed on,
incurred by, or asserted against the Indemnitees (or any of them), in any manner
relating to or arising out of the Loan Documents, the statements contained in
any proposal letters or other similar correspondence delivered by the Lender
(whether in person, by mail, courier or any electronic means), the Lender’s
agreement to make the Loans, or the use or intended use of the proceeds of the
Loans (the “Indemnified Liabilities”); provided, however, that the Borrower
shall have no obligation to an Indemnitee hereunder with respect to

 

24



--------------------------------------------------------------------------------

Indemnified Liabilities arising from the gross negligence or willful misconduct
of an Indemnitee. To the extent that the undertaking to indemnify, pay and hold
harmless set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, the Borrower shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law, to the
payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them. The obligations of the Borrower under this
Section 14(d) and under Section 7(f) shall survive any termination of this
Agreement.

(e)    All payments made by the Borrower hereunder or under any Note will be
made free and clear of, and without deduction or withholding for, any Taxes. If
the Borrower shall be required to deduct any Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 14(e) the Lender or other recipient receives an amount equal
to the sum it would have received had no such deduction been made; (ii) the
Borrower shall make such deduction; and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Law.

(f)    Regulatory Change. If, as a result of any Regulatory Change:

(i)    any tax, duty or other charge with respect to any Loan, the Notes, the
Letters of Credit or any commitment to lend is imposed, modified or deemed
applicable, or the basis of taxation of payments to the Lender of interest or
principal of the Loans is changed;

(ii)    any reserve, special deposit, special assessment or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
the Lender is imposed, modified or deemed applicable;

(iii)    any increase in the amount of capital required or expected to be
maintained by the Lender or any Person controlling the Lender is imposed,
modified or deemed applicable;

(iv)    any other condition affecting this Agreement or any commitment to lend
is imposed on the Lender or the relevant funding markets;

(v)    and the Lender determines that, by reason thereof, the cost to the Lender
of making or maintaining the Loans or any commitment to lend is increased, or
the amount of any sum receivable by the Lender hereunder or under the Notes is
reduced, then, the Borrower shall pay to the Lender upon demand such additional
amount or amounts as will compensate the Lender (or the controlling Person in
the instance of (c) above) on an after-tax basis for such additional costs or
reduction. Determinations by the Lender for purposes of this Section 14(f) of
the additional amounts required to compensate the Lender shall be conclusive in
the absence of manifest error. The Lender’s demand for payment

 

25



--------------------------------------------------------------------------------

of any amount pursuant to this Section 14(f) shall show the calculation of the
amount demanded in reasonable detail. In determining such amounts, the Lender
may use any reasonable averaging, attribution and allocation methods.

(g)    Participation. Lender may in its sole and exclusive discretion at any
time issue participations in any or all of the Loans and in any or all or a
portion of its obligations to make the Loans or to issue Letters of Credit to
one or more participants in the Loans. Lender may divulge all information
received by it from Borrower or any other source, including but not limited to
information relating to the Loans and to the Borrower, to any such
participant(s) or other lenders, and Borrower shall cooperate with Lender in
satisfying the reasonable requirements of any such participant(s) or other
lenders for consummating such a purchase, participation or assignment.

(h)    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns, EXCEPT that the Borrower may not assign or transfer its rights
hereunder without the prior written consent of Lender.

(i)    Waivers, Amendments; etc. The provisions of this Agreement, or any other
Loan Document, may from time to time be amended, modified or waived, if such
amendment, modification or waiver is in writing and consented to by the Borrower
and the Lender.

(j)    Inconsistencies, etc. In the event of any conflict or inconsistency
between or among the provisions of this Agreement and any other Loan Document,
it is intended that the provisions of this Agreement and such other Loan
Document be enforceable except to the extent that the enforcement of such
provisions is irreconcilable and, in that event, the provisions of the Loan
Document most favorable to the Lender shall be controlling.

(k)    WAIVER OF TRIAL BY JURY. THE BORROWER AND THE LENDER EACH WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS (i) UNDER THE LOAN DOCUMENTS OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT
OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH OR (ii) ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

(l)    Limitation of Liability. Neither the Lender nor any affiliate of the
Lender shall have any liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue upon, any claim for any special, indirect or
consequential damages suffered by the Borrower in connection with, arising out
of, or in any way related to, this Agreement, the Notes or any other Loan
Document, or the transactions contemplated and the relationship established
hereby or thereby, or any act, omission or event occurring in connection
herewith or therewith.

 

26



--------------------------------------------------------------------------------

(m)    Customer Identification - USA PATRIOT Act Notice. The Lender hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, and
the Lender’s policies and practices, the Lender is required to obtain, verify
and record certain information and documentation that identifies the Borrower,
which information includes the name and address of the Borrower and such other
information that will allow the Lender to identify the Borrower in accordance
with the Patriot Act.

(n)    Venue. AT THE OPTION OF THE LENDER, THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT TO WHICH THE BORROWER IS A PARTY MAY BE ENFORCED IN ANY FEDERAL COURT
OR MINNESOTA STATE COURT SITTING IN MINNEAPOLIS OR ST. PAUL, MINNESOTA; AND THE
BORROWER CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY
ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE BORROWER
COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT
THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE LENDER AT ITS OPTION SHALL BE ENTITLED
TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES
ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE
LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.

(o)    The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement. References to Sections, Exhibits,
Schedules and like references are to this Agreement unless otherwise expressly
provided. The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” Unless the context in which used
herein otherwise clearly requires, “or” has the inclusive meaning represented by
the phrase “and/or.”

(p)    Document Imaging, Electronic Transactions and the UETA. Without notice to
or consent of Borrower, Lender may create electronic images of this Agreement
and the other Loan Documents and destroy paper originals of any such imaged
documents. Provided that such images are maintained by or on behalf of Lender as
part of Lender’s normal business processes, Borrower agrees that such images
have the same legal force and effect as the paper originals, and are enforceable
against Borrower. Furthermore, Borrower agrees that Lender may convert any Loan
Document into a “transferrable record” as such term is defined under, and to the
extent permitted by, the UETA, with the image of such instrument in Lender’s
possession constituting an “authoritative copy” under the UETA.

(q)    Single Purpose Entity. Borrower’s sole business purpose shall be to own
and sell the Acquired Assets. Borrower (i) shall conduct business only in its
own name,

 

27



--------------------------------------------------------------------------------

(ii) shall not engage in any business or have any assets unrelated to the
Acquired Assets, (iii) shall not have any indebtedness other than as permitted
by this Agreement and other than trade payables incurred in the ordinary course
of Borrower’s business, (iv) shall have its own separate books, records, and
accounts (with no commingling of assets), (v) shall hold itself out as being an
entity separate and apart from any other person or entity, (vi) shall not change
its name or identity unless Borrower shall have obtained the prior written
consent of Lender to such change, and shall have taken all actions necessary or
requested by Lender to file or amend any financing statement or continuation
statement to assure perfection and continuation of perfection of security
interests under the Loan Documents, and (vii) shall not amend its limited
liability company agreement in any way that would have a material adverse effect
on its ability to own or sell the Acquired Assets or to perform its obligations
under the Loan Documents unless Borrower shall have obtained the prior written
consent of Lender to such change.

(r)    Document Construction. This Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof. This Agreement, the Note
and each other Loan Document has been reviewed by all parties hereto and
incorporate the requirements of such parties. Each party waives the rule of
construction that any ambiguities are to be resolved against the party drafting
the same and agrees such rules will not be employed in the interpretation of
this Agreement, the Note or any other Loan Document.

[signature page follows]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above.

 

MINNESOTA BANK & TRUST, a Minnesota state banking corporation By:  

 

Name:   Eric P. Gundersen Its:   Vice President

Address for Notices:

 

7701 France Avenue South, Suite 110 Edina, MN 55435 Attention: Mr. Eric P.
Gundersen, VP Telephone No.: (952) 841-9331

With a copy to (which shall not constitute notice or service of process):

 

Fabyanske, Westra, Hart & Thomson, P.A
333 South Seventh Street, Suite 2600 Attention: Frederick H. Ladner, Esq.

 

AIRCO 1, LLC, a Delaware limited liability company By:  

 

Name:   Nicholas Swenson Its:   President

Address for Notices:

 

AirCo 1, LLC

5930 Balsom Ridge Road

Denver, North Carolina 28037 Attention: Candice Otey Telephone No.: (828)
466-6680

With a copy to (which shall not constitute notice or service of process):

 

Winthrop & Weinstine, P.A.

225 S. 6th Street

Minneapolis, MN 55402 Attention: David E. Moran, Esq.

[Signature page to Loan Agreement]



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES TO LOAN AGREEMENT

EXHIBITS

 

EXHIBIT A    FORM OF BORROWING BASE CERTIFICATE EXHIBIT B    CONSIGNED INVENTORY
ELIGIBILITY REQUIREMENTS

SCHEDULES

 

SCHEDULE 1(i)   AIRFRAME TRANSACTION DOCUMENTS SCHEDULE 6 (q)   ACQUIRED ASSETS